DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed January 14, 2021.
Claims 1 and 4 have been amended.
Claim 6 has been cancelled.
Claim 21 is newly added.
Claims 1-5 and 7-21 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1 and 21 are directed towards maintaining a database of users and user behaviors, matching a first user generating a post and a topic of the post, based on the matching identify different versions during development based on detecting when the first user communicated with another user about the post, visually indicate different versions of the current post, verify that each user has the newest version, track the different versions, and dictate distribution of the final version. The claims are described, in light of the originally filed specification [24-28], that the user behaviors will determine what users will receive which versions of a document. This is akin to having revised versions of a document and ensuring that an editor receives the most recent update to work from or that employees that have requirements to authorize before publication are sent finalized postings before authorizing publication. The system is merely providing rules that garner a relationship between a document and a user in terms of distribution and access. The different versions being tracked and 
Examiner notes that claim 21 further discusses different rules for a third user not receiving a reply, however, this is merely an additional rule ensuring document tracking and version distribution that is indicative of a specific tracking or distribution for the third user and thus the system is implementing the same rules as discussed above in terms of a collaborative document being shared with appropriate parties. This further can be described as automating commonplace business practice of sending an email after the first communication between the first and second, noticing the third user got left off, and resending an email with the attached document that was discussed with the first and second user. 

In terms of the steps regarding the document distribution and verifying the versions, the originally filed specification merely provides examples of what the system distributes but does not provide specific structural, algorithmic, or element steps that show how the system determines, verifies, and determines the versions. Examiner considered paragraphs [25-31 and 45-48] regarding the document distribution. Upon consideration, the different versions are title aspects for the documents and are merely non-functional descriptive material regarding the “newest”, “final”, and “obsolete”. The system tracks and distributes using generic techniques the different versions and thus the tracking and distributing are 
Step 2(b) analysis considers the additional elements in terms of being significantly more than the abstract idea identified. The additional elements of the independent claims are the computer elements (server, database, and network) and the steps of detecting, verifying, and distributing document versions. The computer elements of the independent claims are described in the originally filed specification figures 1, 2, and paragraphs [30-45]. The computer elements are described and claimed in terms of generic technological elements merely to apply the abstract idea. There is no transformation nor a technological improvement to a technical problem and thus the additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
In terms of the steps regarding the document distribution and verifying the versions, the originally filed specification merely provides examples of what the system distributes but does not provide specific structural, algorithmic, or element steps that show how the system determines, verifies, and determines the versions. Examiner considered paragraphs [25-31 and 45-48] regarding the document distribution. Upon consideration, the different versions are title aspects for the documents and are merely non-functional descriptive material regarding the “newest”, “final”, and “obsolete”. The system tracks and distributes using generic 
Dependent claims 2-5 are merely describing further aspects of the abstract idea identified and do not claim or describe additional elements beyond those identified for the independent claim. The dependent claims are directed towards additional rules that the system provides for distributing the different versions: user behavior being recipients previously sent a post, an order in which recipients received a post, identifies a new version based on a reply or forward from a second user, recommending who the post should be communicated to, and determining that a post is a final version and distributing to all recipients. These are merely additional rules that determine and match upon the identified abstract idea of rules to govern and manage a document relationship between users and the originating/changing document. 
Dependent claims 7-17 are directed towards further elements of the identified abstract idea without additional elements beyond those identified in the independent claims. The claims are directed towards a workflow that is based on the post and performing a step in a workflow based on the identified workflow. The workflow is a generic analysis technique that provides rules for the system to operate the distribution and other elements based on the characteristics. The claims are 
Dependent claims 16 and 17 describe elements of further aspects of the abstract idea and do not provide additional elements beyond those identified in the independent claim. Dependent claim 16 is directed towards distinguishing a most important user, however, there is no discussion 
Dependent claim 17 is directed towards identifying a workflow based on a threshold value, however, this is merely discussing a generic analysis technique (threshold value) to determine the system workflow. There is no discussion of a specific analysis or threshold value and the originally filed specification merely discusses the threshold in terms of a correlation, but no specific analysis or algorithm is present beyond describing in generic terms what the correlation could be and not how the system calculates or determines the correlation [73]. Thus the dependent claim is merely describing a further rule that defines a relationship between a user and document/group of users and further being an element of the identified abstract idea. 
Dependent claims 18-20 are describing further aspects of the identified abstract idea without additional elements beyond those identified in the abstract idea. The dependent claims 18-20 are directed towards notifications being blocked or enabled based on user preferences. Though the claims are describing the notifications in terms of user behavior, 
Claim 20 is directed towards extracting workflows based on the post interactions, but this is merely identifying workflows that are generic rule sets for the user to have in terms of computer system operation. The identified abstract idea is describing rules for a system to govern a workflow for a document and claim 20 is merely describing receiving additional information for the generic workflow analysis system as discussed in the independent claim.  
Claims 1-5 and 7-21 are describing an abstract idea without significantly more or transformed into a practical application, therefore, the claimed invention is rejected under 35 USC 101 for being directed towards non-eligible subject matter
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252].
Regarding claim 1, Gross discloses a system for generating of posts, the system comprising: a server; and a network connection for the server; the server to ([60-66]; Gross discloses the system requirements that operate and implement the recommendation engine.): 
maintain a database of users and corresponding user behavior when generating a post on a specific topic; match a first user generating a current post and a topic of the current post to user behavior in the database (Fig 1, 5, and paragraphs [22-32 and 44-54]; Gross teaches that the system correlates and analyzes documents to correspond with users that are relevant recipients for the document based on clustering. The interpretation is based on Gross teaching that A is developing a topic conversation for a document that would then generate suggested groups/clustering of users based on the topic and other users that are similar to already chosen users (recommending User B when User A is selected as A and B share similarities with each other based on the topic). This interpretation is based on originally filed specification [24-26] that describes the user behavior as “a corresponding user has previously sent a post” [25].); 

Palmucci teaches based on the matching user behavior from the database (Fig 16 and paragraphs [99-102]; Palmucci discloses the storage and other computer systems to operate and implement the document development and distribution system that, within the combination, would allow the suggested versions based on user behavior of Gross to be stored within the computer system of Palmucci.), 
identify different versions during development of the current post based on detecting when the first user communicates with another user about the current post (Paragraphs [58-67]; Palmucci teaches that User A communicating the link for a document to User B allows the system to identify revisions by each respective user based on document revisions. The “first user” is User A sending the link to User B about the document and the different versions are the revision documents based on the private/published versions that are able to get merged into cohesive documents.); 
visually indicate a state of different versions of the current post (Paragraphs [58-67]; Palmucci teaches that the document revisions has notifications sent such as a “requires merge” flag based on user’s revising the document and the subsequent versions of the document needing to have ; and 
distribute different versions of the post based on the matching user behavior from the database by: verifying that each user has a newest version of the current post; and tracking the different versions of the post to identify a final version; and distributing the final version of the current post (Paragraphs [42-52 and 81-92]; Palmucci teaches different version security elements that are described as private or public. The “final version” is disclosed through Palmucci [49] that the final public is available to even unauthorized users which, through the interpretation that authorized and unauthorized users have access thus the final version is available to “all recipients”. Further, Palmucci teaches that the system provides the notification regarding public published documents in order to notify of revisions or other elements regarding the document including automatically merging document versions based on document history and relationship (interpreted as verifying and tracking different versions).
Examiner notes that the “final version” is merely a title given to the document and as such as non-functional descriptive material. The system merely notifies and ensures distribution of a document and there is no determination nor specific structural function regarding the final version beyond tracking and distributing versions. The system operates the same with respect to different versions and the final version and thus the “final . 
Gross discloses user behavior analysis to determine suggested groups/clustering based on a topic and Palmucci discloses that different groups maintains and receives different document distributions based on development of a document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known 
Therefore, from this teaching of Palmucci, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci for the purposes of the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known or thought of but would have been recognized by the system analysis leading to a more effective document distribution.
Regarding claim 2, the combination teaches the above-enclosed limitations;
 	Gross further discloses wherein the user behavior in the database comprises recipients to whom a corresponding user has previously sent a post (Fig 1, 5, and paragraphs [22-32]; Gross teaches that the system correlates and analyzes documents to correspond with users that are relevant recipients for the document based on clustering. Gross specifically discloses that user A tends to discusses topic A with recipients X, Y, and Z 
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Palmucci, in combination with Gross, further teaches wherein the user behavior in the database further comprises an order in which the recipients were sent a previous post (Paragraphs [82-91]; Palmucci discloses document distribution with different versions and different groups based on document development (interpreted through Palmucci disclosing different groupings such as Alpha and Beta). The alpha and beta groups are the interpreted “order in which recipients were sent a previous post”. The combination is based on Palmucci having the different groups and, in combination, would have Gross suggestions and clustering provide the user with identified versions distributed based on the user behavior (such as being in Alpha or Beta group or even suggesting additional users within Alpha or Beta groups).).  
Regarding claim 4, the combination teaches the above-enclosed limitations;
 	Palmucci discloses wherein the server identifies a new version of the post based on its inclusion in at least one of a reply and a forward from a second user (Paragraphs [44-48 and 65-70]; Palmucci discloses that the system can automatically merge document versions and revisions based on 
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Gross, in combination with Palmucci, further discloses the server to dictate distribution of a version of the post by recommending to whom that version of the post should be communicated based on the matching user behavior (Paragraphs [22-42]; Gross discloses that the system recommends users for the originating user is creating a topic. The recommended users are based on user behavior such as relevance to topic or who the originating user has previously discussed topic/document with based on clustering/grouping.).  
Regarding claim 21, Gross discloses a system for generating of posts, the system comprising: a server; and a network connection for the server; the server to: 
maintain a database of users and corresponding user behavior when generating a post on a specific topic; match a first user generating a current post and a topic of the current post to user behavior in the database by: (Fig ; 
matching the topic of the current post with a topic of historic posts; and identifying user behavior of the historic posts; identify a second user and a third user as initial recipients of the current post (Paragraphs [37-44 and 48-54]; Gross discloses that the system can identify different sets of users including other clusters for a second and third user based on preexisting groupings (interpreted as historic posts).);
Gross discloses the above-enclosed limitations, however, Gross does not specifically disclose that the user behavior dictates different versions of development and distribution based on the user;
Palmucci teaches based on the matching user behavior from the database (Fig 16 and paragraphs [99-102]; Palmucci discloses the storage , 
identify different versions during development of the current post by: detecting when the first user communicates with the second user and the third user about the current post (Paragraphs [58-67]; Palmucci teaches that User A communicating the link for a document to User B allows the system to identify revisions by each respective user based on document revisions. The “first user” is User A sending the link to User B about the document and the different versions are the revision documents based on the private/published versions that are able to get merged into cohesive documents. The second and third user are discussed in terms of the grouping with the combination of Gross having the multiple user clusters.); 
identifying a new version of the post based on its inclusion in at least one of a reply and a forward from a second user (Paragraphs [44-48 and 65-70]; Palmucci discloses that the system can automatically merge document versions and revisions based on notification and other security permissions The interpretation is that the revisions are the “new version” within the document history and the notification is the user communicating with another user. The interpretation of the “reply” is through the revisions ; 
detecting that a third user has an obsolete version of the current post having not received an edited post in a reply from a second user; visually indicate, for each version of the current post, whether the version is an obsolete version, a newest version, or a final version; and 6SVL820170008US0116/006,311distribute different versions of the post based on the matching user behavior from the database by: verifying that each user has a newest version of the current post (Paragraphs [74-85]; Palmucci teaches that the revisions and document merges according to the groups is based on security and notification settings for the groups. The interpretation is that there is an alpha and beta revision group and the “third user not received” is interpreted through User M not receiving the notification or revision history of the documents based on the private published within alpha group revisions. The visual indication is interpreted through the version numbers that indicate the version number and full revision history. Further [45-49] discusses the “final version” and notifications of users receiving the final version and distributing versions based on merged and moderated elements within the document.
Examiner notes that the “obsolete”, “newest”, and “final” are merely document titles that are directed towards non-functional descriptive material. The functioning element is that the system tracks and distributes versions accordingly, and what the version is titled/notified as merely ; 
providing the third user with the newest version of the current post; tracking the different versions of the post to identify a final version; and responsive to the second user and the third user replying to the current post (Paragraphs [44-49 and  82-93]; Palmucci teaches that the system distributes public available versions to users with older documents (using the auto-merge and moderated aspects) and the reply is the revisions made by users within the document revision history. The final version is discussed in [44-49] that discusses the final released document with the available revision history. 
Examiner notes that the “newest” and “final” are merely document titles that are directed towards non-functional descriptive material. The functioning element is that the system tracks and distributes versions accordingly, and what the version is titled/notified as merely describes the human reader relation for the document but the system performs the tracking based on the version history. The functional aspect is tracking version history and thus Palmucci discloses the indications using the , 
distributing the final version of the current post (Paragraphs [42-52 and 81-92]; Palmucci discloses different version security elements that are described as private or public. The “final version” is disclosed through Palmucci [49] that the final public is available to even unauthorized users which, through the interpretation that authorized and unauthorized users have access thus the final version is available to “all recipients”. Further, Palmucci discloses that the system provides the notification regarding public published documents in order to notify of revisions or other elements regarding the document including automatically merging document versions based on document history and relationship (interpreted as verifying and tracking different versions).
Examiner notes that the “final version” is merely a title given to the document and as such as non-functional descriptive material. The system merely notifies and ensures distribution of a document and there is no determination nor specific structural function regarding the final version beyond tracking and distributing versions. The system operates the same with respect to different versions and the final version and thus the “final version” is merely a title given to the document for a human reader that has no functional bearing on the system’s function. Examiner considered . 
Gross discloses user behavior analysis to determine suggested groups/clustering based on a topic and Palmucci discloses that different groups maintains and receives different document distributions based on development of a document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known or thought of but would have been recognized by the system analysis leading to a more effective document distribution.
.
Claims 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], further in view of Dettinger et al [2009/0300705], hereafter Dettinger.
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Palmucci further teaches the server further where the model workflow is based on workflows for posts with characteristics similar to the current post; identify a next step for the current post in the model workflow; and perform the identified next step in the workflow without user intervention .  
The combination teaches the above-enclosed limitations in regards to a document workflow that operates the next steps without user intervention, however, while the combination teaches an identified workflow, Examiner notes the specific language of identifying a model workflow is not explicitly disclosed; 
Dettinger teaches identify a model workflow for the current post, where the model workflow is based on workflows for posts with characteristics similar to the current post (Fig 2, 4, 6, 7, and paragraphs [26-32 and 41-53]; Dettinger teaches that a similar document workflow (to that of the combination) identifies a workflow that is based on the document content (interpreted as characteristics to current post) and that the workflow 
The combination teaches a document workflow that provides notification, merging, and other document workflow elements without user intervention and Dettinger teaches that a similar document workflow can be identified based on the content of the document and provided for steps to complete without user intervention.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system of the combination the ability for the workflow to be identified based on the content of the document and workflow performed within the system as taught by Dettinger since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the identified workflow based on document content provides regulatory requirements or other auditing requirements to ensure that the documents are reviewed and processed based on previous patterns of similar documents providing a best-fit to ensure a valid workflow.

Regarding claim 8, the combination teaches the above-enclosed limitations; 
Dettinger further teaches the server further to identify a timeout window for the next step in the model workflow and verify the timeout window has expired prior to performing the identified next step in the workflow without user intervention (Paragraphs [36-40]; Dettinger teaches that the contract parse element identifies timeframes and that the system (as interpreted through the tables and examples provided) has verification elements before the next required action/operation within the workflow.).
Regarding claim 9, the combination teaches the above-enclosed limitations; 
the server further to provide a notice to the first user of the next step for the current post in the model workflow (Paragraphs [48-52 and 65-71]; Palmucci teaches a workflow of merging and version history that provides automatic merging based on document relationship and ensuring that changes one user makes to a document can be automatically integrated without user intervention. Further, Palmucci discloses that the system can provide the user with notifications regarding the merging and comparative steps in the workflow that allows a user to accept/reject/intervene regarding the next step in a document revision workflow.).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Dettinger further teaches wherein the next step for the current post in the model workflow comprises posting the current post to a public forum (Paragraphs [44-48]; Dettinger teaches that the workflow completes with releasing the document for distribution. Palmucci teaches that a published content can be publically published and thus the combination is interpreted that the published document is posted on a public forum.).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Dettinger further teaches wherein the next step is requesting publication approval from a second user (Paragraphs [44-48]; Dettinger 
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Dettinger further teaches wherein the model workflow may be edited by the first user (Paragraphs [29-31]; Dettinger teaches that an administrator to the workflow system may add information that is vague or missing in a workflow.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
the server to implement a timeout before performing the identified next step in the workflow without user intervention (Paragraphs [36-40]; Dettinger teaches that the contract parse element identifies timeframes and that the system (as interpreted through the tables and examples provided) has verification elements before the next required action/operation within the workflow.).  
Regarding claim 15, the combination teaches the above-enclosed limitations;
the server to accept input for performing the next step, the input to be performed by any user among a group of users (Paragraphs [48-52 and 65-71]; Palmucci teaches a workflow of merging and version history that provides automatic merging based on document relationship and ensuring that changes one user makes to a document can be automatically integrated without user intervention. Palmucci further teaches that the merging can be based on user input to decide whether to accept the revisions or not (and further shows different elements of version histories being approved/rejected).).  
Regarding claim 16, the combination teaches the above-enclosed limitations;
Gross further discloses wherein the workflow distinguishes a most important user from a group of users (Paragraphs [34-43]; Gross discloses that the system can identify a user from a group of users that is a predicted or likely recipient. This would be in combination with Dettinger that identifies a reviewer for the document/content and Gross disclosing a method of a score or value for the predicted recipient. This would be in light of the originally filed specification and interpretation of “most important” as interpreted through originally filed specification [58] regarding a most valuable reviewer.).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
 wherein causing the server to identify a model workflow corresponding to a post comprises causing the server to select a model workflow with a highest match, wherein the highest match is above a predetermined threshold (Paragraphs [22-38]; Gross discloses that the system has a threshold element to the document distribution and suggested recipient workflow to identify users. This would be in combination with Dettinger that determines the workflow and has a workflow for a reviewer/recipient and thus the identified workflow of choosing a reviewer would be within the threshold value of predicted recipients as disclosed by Gross.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], further in view of Dettinger et al [2009/0300705], hereafter Dettinger, and Elkin et al [2001/0044738], hereafter Elkin.
Regarding claim 14, the combination teaches the above-enclosed limitations directed towards identifying and having timeout windows based on parsed contract language before performing next steps in the workflow, however, the timeout windows is not specifically disclosed as being in working hours; 
Elkin teaches wherein the timeout is in working hours (Paragraphs [130-144]; Elkin teaches that a similar workflow model that provides elements of defined time windows includes work-time calendars that exclude .  
The combination teaches a collaborative document workflow system that has deadlines and timeouts based on parsed contract language and Elkin teaches that a similar workflow model system provides times within a work-day schedule that excludes holidays and weekends. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system that has timeout windows based on parsed contract language of the combination the ability for the timeout windows to be based on a work-day calendar that excludes weekends and holidays as taught by Elkin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as a deadline that includes weekends is a disadvantage to people 
Therefore, from this teaching of Elkin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system that has timeout windows based on parsed contract language of the combination the ability for the timeout windows to be based on a work-day calendar that excludes weekends and holidays as taught by Elkin for the purposes of a deadline that includes weekends is a disadvantage to people that only work M-F and thus would lose two days upon a task rolling through the weekend.
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], further in view of Thrasybule et al [2014/0365579], hereafter Thrasybule.
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Palmucci further teaches the server further to: identify a notification to the first user concerning a post posted to a feed; determine a workflow based on the content of the post posted to the feed and the first user's behavior in the database (Paragraphs [38-45 and 53-63]; Palmucci teaches that a collaborative document workflow can have an identified notification element based on the document revision tree and sending revision ; and 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system blocks notifications if the workflow indicates the user will not respond to the post; 
Thrasybule teaches block the notification if the workflow indicates the user will not respond to the post (Fig 1B, 2, and paragraphs [20-32]; Thrasybule teaches a similar document workflow element that includes user preferences for notifications regarding edits and changes made to a specific part or section of a document. The interpretation is that the user will not receive the notification unless the specific parameter is met (such as a different part is changed or a certain value in a spreadsheet is changed above or below a value). The interpretation is based on the originally filed specification and description of “block the notification” in paragraphs [66] that the blocking notification is based on comparing the notification with the workflow and Thrasybule teaches that the system sends notifications only pertaining to the specific preferences. It would be obvious to combine with the collaborative document workflow of the combination with the notification .  
The combination teaches a collaborative document workflow that provides notifications regarding changes and revisions to a document and Thrasybule teaches that notifications can be blocked until specific user preferences and criteria are met with a specific element of a document change or a change is made above or below a certain value. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow with user notifications based on revisions and changes of the combination to include the ability for the notifications to be blocked unless certain changes are made to a specific part of the document or the change is above or below a value as taught by Thrasybule since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results as obvious for a user can quickly discern the notifications that are more relevant thus making for a more effective collaborative document that 
Therefore, from this teaching of Thrasybule, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow with user notifications based on revisions and changes of the combination to include the ability for the notifications to be blocked unless certain changes are made to a specific part of the document or the change is above or below a value as taught by Thrasybule for the purposes of a user can quickly discern the notifications that are more relevant thus making for a more effective collaborative document that a user is not inundated with irrelevant notifications regarding certain changes made.
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Thrasybule further teaches the server further to: monitor responses to the post posted to the feed; continue blocking notifications until the workflow indicates user interest in the accumulated responses; and5SVL820170008US0116/006,311 allow a notification to the first user based on the workflow and the accumulated responses (Fig 1B, 2, and paragraphs [20-32]; Thrasybule teaches a similar document workflow element that includes user preferences for notifications regarding edits and changes made to a specific part or section of a document. The interpretation is that the user will not receive the notification .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], further in view of Thrasybule et al [2014/0365579], hereafter Thrasybule, and Dettinger et al [2009/0300705], hereafter Dettinger.
Regarding claim 20, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose extracting a plurality of workflows from interactions; 
Dettinger teaches the server further to extract a plurality of workflows from a dataset of post interactions by a plurality of users (Fig 2, 4, 6, 7, and paragraphs [26-32 and 41-53]; Dettinger teaches that a similar document workflow (to that of the combination) identifies a workflow that is based on the document content (interpreted as post interactions) and system also extracts a plurality of workflows based on the different content characteristics (as seen in the figures that has different workflows based on 
The combination teaches a document workflow that provides notification, merging, and other document workflow elements and Dettinger teaches that a similar document workflow can be identified based on the content of the document and base the workflow on the plurality of users/interactions within the document.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system of the combination the ability for the workflow to be identified based on the content of the document and base the workflow on the plurality of users/interactions within the document as taught by Dettinger since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the identified workflow based on document content provides regulatory requirements or other auditing requirements based on the plurality of users to ensure that the documents are reviewed and processed based on previous patterns of similar documents providing a best-fit to ensure a valid workflow.
.


Response to Arguments
In response to the arguments filed January 14, 2021 on pages 8-13 regarding the 35 USC 101 rejection, specifically that the claims are directed towards a practical application with respect to the document distribution based on matching user behavior.
Examiner respectfully disagrees.
The arguments are directed towards the steps regarding the distribution of the versions of posts based on the matching of user behavior and that the distribution has specificity towards a practical application. Based on the claims and originally filed specification paragraphs [25-31 and 45-48], the distribution of post versions is described using generic language that are merely rules. The arguments discuss that the claims describe specific elements of distributing different versions, but that does not provide limitations or descriptions of the specific steps of how the determination is made nor is there limitations or description with what the computer/system is performing and what an interaction between two people are determining. The system can merely be an interface between a first and second user and the users themselves sharing/distributing the posts on a computer (and would fall within the broadest reasonable interpretation of the claims as currently written). The tracking and distributing steps are not described with enough specificity with what the system is performing or how the system tracks and distributes the documents. Thus the distribution includes both 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the arguments directed towards the originally filed specification [0018]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the specification paragraphs are merely discussing a background of the claimed invention, but that is not indicative of the current state of the prior art nor is the benefits described or claimed within the claim limitations, as currently written. Merely providing examples of what the version distribution looks like is not specific implementations of how the system operates beyond the intended results.
Claim 21 analysis falls under the abstract idea of claim 1 and has been rejected above in light of claim 21 being a newly added claim limitation. The addition of a third user and other aspects of the distribution (regarding the reply/forward) are not transformative of the abstract idea into a practical application nor are they significantly more than the identified abstract idea. 
Lacking any further arguments, claims 1-5 and 7-21 are maintaining the 35 USC 101 rejection as per the rejection above in light of the amended and newly added claim limitations.
In response to the arguments filed January 14, 2021 on pages 13- regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach/anticipate the amended claim elements directed towards the distribution of the newest version and visually indicating the versions.
Examiner respectfully disagrees.
The arguments are directed towards the combination of Gross and Palmucci in terms of failing to teach the “verifying that each user has a newest version of the current post”. The arguments are based on the interpretation that the different versions of the post are different from the post-edit notifications of a change. Examiner disagrees with the interpretation. Palmucci clearly identifies different versions of a parent document through document versions and revision histories. The argument that the communication is indicative of the different versions is semantics. Palmucci has where User A publishes a revision to a document that can be interpreted as a reply to a user (User B) revisions. 
Palmucci teaches [44-48 and 65-70] that the system can automatically merge document versions and revisions based on notification and other security permissions. The interpretation of the “reply” is through the revisions produced by User B that is then notified and merged with User A. 
Regarding the “visual indication” arguments, while the arguments discuss that the visual indication is that of a color the claims are not specific to that interpretation. Thus Palmucci teaches that the visual identification can be both the version number but also the flag that is displayed in terms of the auto-merge/moderated elements. 
Regarding the arguments directed towards the “verifying that each user has a newest version of the current post” and “tracking the different versions of the post to identify a final version”, Palmucci teaches [42-52 and 81-92] that the system provides the notification regarding public published documents in order to notify of revisions or other elements regarding the document including automatically merging document versions based on document history and relationship (interpreted as verifying and tracking different versions). The “final version” is disclosed through Palmucci [49] that the final public is available to even unauthorized users which, through 
Examiner notes that the “final version” is merely a title given to the document and as such as non-functional descriptive material. The system merely notifies and ensures distribution of a document and there is no determination nor specific structural function regarding the final version beyond tracking and distributing versions. The system operates the same with respect to different versions and the final version and thus the “final version” is merely a title given to the document for a human reader that has no functional bearing on the system’s function. Examiner considered originally filed paragraphs [28 and 47-48] with respect to the functional aspects. Refer to MPEP 2111.05.
Regarding the arguments directed towards claim 3 that Gross in view of Palmucci does not teach the correct interpretation of “order in which the recipients received the post” on page 18.
Examiner respectfully disagrees.
Examiner notes that the paragraphs cited discusses the order in terms of the groups being alpha and beta. Further, the figures associated with the paragraphs [8-10] describe the order in which the users receive the versions based on public/private and settings. Examiner that while the interpretation of Applicant’s intended reading/meaning of the claims may be the specific intention, the claims as currently written and subsequently rejected fall Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the arguments directed towards claim 3 that Gross in view of Palmucci does not teach the newly amended claim elements of claim 4 regarding the “wherein the server identifies a new version of the post based on its inclusion in at least one of reply and a forward from a second user.
Examiner respectfully disagrees.
	Palmucci teaches [44-48 and 65-70] that the system can automatically merge document versions and revisions based on notification and other security permissions. The interpretation of the “reply” is through the revisions produced by User B that is then notified and merged with User A. The reply can also be the acceptance/denial of changes between users. 
Regarding the arguments directed towards claim 8 that Gross in view of Palmucci further in view of Dettinger does not teach the aspects of an expired timeout window to execute a step.
Examiner respectfully disagrees.
	Dettinger specifically discusses the executing of a workflow step using a timeout expiring, as shown in Table IV within the cited paragraphs that has a section discussing <timeframe>, moving towards <action>, and 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Gross in view of Palmucci, and, where appropriate, in further view of Dettinger, Elkin, and Thrasybule. 
Regarding the arguments directed towards the newly added claim limitation Claim 21, Examiner notes the arguments for claim 1 and refers to the above rejection in light of the newly added and considered claim limitation.
Lacking any further arguments, claims 1-5 and 7-21 are maintaining the 35 USC 103 rejection, as per the rejection above in light of the amended claim elements and newly added claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bedi et al [2007/0271502] (collaborative document with notified reviewers in terms of edits/revisions);
Lemonik et al [2011/0252312] (document collaboration {Google});
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689